Court of Claims jurisdiction. — Plaintiff seeks compensation because of alleged denial by the National Labor Bela-tions Board of a hearing respecting certain charges against plaintiff’s employer and the Union concerning his seniority, and of denial by the Board of plaintiff’s appeal from the *808Eegional Director’s refusal to issue a complaint respecting bis job recall rights. This case comes before the court on defendant’s motion to dismiss the petition and plaintiff’s motion for summary judgment. Upon consideration thereof, together with the responses in opposition thereto, without oral argument, the court concluded that it lacks jurisdiction over plaintiff’s alleged claim. On March 13,1970, the court granted defendant’s motion, denied plaintiff’s motion, and dismissed the petition. On June 5,1970 the court denied plaintiff’s motion to review the dismissal of his petition.